In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00929-CR
____________

MICHAEL HENRY MCCASKEY, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 180th District Court 
Harris County, Texas
Trial Court Cause No. 1134805



MEMORANDUM  OPINION
	Appellant pleaded guilty to the offense of possession of a firearm by a felon
and, in accordance with the plea bargain agreement with the State, the trial court
sentenced appellant to confinement for two years.  Appellant filed a timely pro se
notice of appeal.  We dismiss for lack of jurisdiction.
	After the trial court sentenced appellant to punishment that fell within the
terms of the plea bargain agreement, the trial court certified that this case is a plea-
bargain case and the defendant has no right to appeal.  No written pretrial motions
were ruled on by the trial court, nor did the trial court give its permission for
appellant to appeal.  We conclude that the certification of the right of appeal filed by
the trial court is supported by the record and that appellant has no right of appeal due
to the agreed plea bargains. Tex. R. App. P. 25.2(a). We must dismiss the appeal
"without further action." Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.
2006).
 Accordingly, we dismiss the appeal for lack of jurisdiction.
	Any pending motions are denied as moot.
PER CURIAM

Panel consists of Justices Taft, Hanks, and Higley

Do not publish. Tex. R. App. P. 47.2(b).